Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1,3-4,6-26 and  28-44 are currently pending in the instant application and are subject to a lack of unity requirement.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
1.	Group 1: Claims 1,3-4,6-26 and  28-43  is  drawn to a method of treating cancer in a subject, comprising administering to the subject: a therapeutically effective amount of a 0-catenin nucleic acid inhibitor molecule; a therapeutically effective amount of an indoleamine 2,3-dioxygenase ("IDO") inhibitor; and a therapeutically effective amount of an immunotherapeutic agent. . Further election of species is required as described below.

2.	Group 2: Claim 44 is drawn to a method of potentiating a therapeutic effect of an immunotherapeutic agent against a cancer, comprising administering to a subject having the cancer a 0-catenin nucleic acid inhibitor molecule and an IDO inhibitor in an amount sufficient to potentiate the therapeutic effect of the immunotherapeutic agent against the cancer. Further election of species is required as described below.



In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 
An international application should relate to only one invention or, if there is more than one invention, the inclusion of those inventions in one international application is only permitted if all inventions are so linked as to form a single general inventive concept (PCT Rule 13.1). With respect to a group of inventions claimed in an international application, unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features. The claims herein lack unity of invention under PCT rule 13.1 and 13.2 since, under 37 CFR 1.475(a). 
Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-2 lack unity of invention because even though the inventions of these groups require the technical feature of combination of immunotherapeutic agent,  0-catenin nucleic acid inhibitor molecule and an IDO inhibitor;  this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fotin-Mleczek et al. (US 2016/0331844, cited in  IDS 6/29/2020) discloses a method of potentiating a therapeutic effect of an immunotherapeutic agent against a cancer 
Para. [0015}), comprising administering to a subject having the cancer a B-catenin
nucleic acid inhibitor molecule and an IDO inhibitor Para. [0838]; at least one IDO pathway inhibitor, Para. [0083};) in an amount sufficient to potentiate the therapeutic effect of the immunotherapeutic agent against the cancer Para. [0452]; the inventive
composition contains besides the at least one RNA as described above further components which are ...a further immunotherapeutic agent, Para. [0804];, Para. [0805)).
 As such the instantly claimed special technical feature between the two groups  has been known in the prior art for the method instantly claimed,  prior to  the effective filing date of the instant application. Under PCT Rule 13.2 this element cannot be a special technical feature since it is shown in the prior art.
As a result, no special technical features exist among the different groups because the inventions in Groups 1-2 fail to make a contribution over the prior art. In conclusion, Groups 1-2 are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept, and therefore, restriction for examination purposes as indicated is proper.
Election of species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. Applicant is required to elect single disclosed specie from each of the election of specie requirement detailed below. 
These elections are required upon electing either Group 1 or Group 2 recited above in the restriction requirement 
1. Specie Election 1: 
Applicant is required to specify a single disclosed specie of the cancer that is being treated. For example Breast cancer. Claims 1,3-4,6-26 and  28-44 are generic to this specie.
2. Specie Election 2: 
Applicant is required to specify a single disclosed specie of the O-catenin nucleic acid inhibitor molecule  that is being treated from specie 2a or 2b
Specie 2a- Small molecule
Specie 2b- RNAi inhibitor molecule
If electing either specie, applicant is further required to specify the single disclose compound (For specie 2a)  or Sequence (both sense and antisense , for e.g. SEQ ID no 1 and SEQ ID no 2)  which is utilized in the method claimed .. Claims 1,3-4,6-26 and  28-44 are generic to this specie
3. Specie Election 3: 
Applicant is required to specify a single disclosed specie of the IDO inhibitor   used in the method claimed. For example epacadostat recited in instant claim 7. Claims 1,3-4,6-26 and  28-44 are generic to this specie
4. Specie Election 4: 
Applicant is required to elect  either 4a or 4b for the  immunotherapeutic agent    used in the method claimed. 
Specie 4a-antagonist  of an inhibitory immune checkpoint molecule
Specie 4b- agonist of a co stimulatory checkpoint molecule
Upon electing either specie, applicants are further required to elect a single disclosed specie of the specific immunotherapeutic agent which falls under that category. For example an anti PD-1 monoclonal antibody recited in instant claim 25. Claims 1,3-4,6-26 and  28-44 are generic to this specie

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each of the specie requirement listed above, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA M RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on M-F 8.30 am -4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/Primary Examiner, Art Unit 1629